Citation Nr: 0428650	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-08 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a chronic spine 
disorder to include degenerative disc disease of the lumbar 
spine.

2. Entitlement to service connection for a chronic shoulder 
and arm disorder to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to June 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) that 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic spine disorder and denied 
service connection for a chronic shoulder and arm disorder to 
include arthritis.  In January 2001, the veteran submitted 
his notice of disagreement; in July 2001, the RO issued the 
statement of the case.  In October 2001, the veteran 
submitted a statement that was in lieu of a Form 9, the 
Substantive Appeal.  In June 2004, the RO issued the 
supplemental statement of the case (SSOC) that determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic spine disorder and denied that claim on the merits.  
The veteran has been represented by Disabled American 
Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

The report of the November 2003 VA peripheral nerves 
examination shows that the veteran's peripheral neuropathy 
may be related to his service-connected cold injuries.  The 
RO has not had the opportunity to adjudicate this claim; 
therefore, it is referred to the RO for appropriate action.


REMAND

The veteran's record shows that he has been in receipt of 
Social Security disability benefits since June 1982.  
Documentation of the veteran's Social Security Administration 
(SSA) award is not of record.  VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In the October 2001 statement, the veteran indicated that he 
was treated by VA Medical Center or Outpatient Clinic in 
Fayetteville, Arkansas, between 1979 and 1982 for his spine 
and shoulder disorders.  The February 2003 VA treatment 
record shows that the veteran receives treatment for his 
chronic shoulder disorder by a private physician.  Clinical 
documentation of the cited treatment is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has been afforded VA compensation examination for 
his chronic spine disorder.  The examiner opined that it was 
not likely that his current spine disorder was secondary to 
his in-service injury.  The examiner did not provide a 
rationale for his/her conclusion.  The United States Court of 
Appeals for Veterans Claims (Court) has held that bare 
medical conclusion, without factual support, is not reliable.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination is required to resolve the issue raised by the 
instant appeal.



Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  The RO should ask the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2. The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

3. The RO should also request that the 
veteran provide information as to all 
treatment of the chronic spine disorder 
and chronic shoulder and arm disorder, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers, including the private 
physician treating the veteran's chronic 
shoulder disorder, and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, which is not already of 
record, for incorporation into the 
claims file.  

4. The RO should then request that copies 
of VA clinical documentation pertaining 
to treatment of the veteran's chronic 
spine, shoulder, and arm disorders, 
including those provided at the 
Fayetteville, Arkansas, Medical Center 
and/or Outpatient Clinic between 1979 and 
1982, be forwarded for incorporation into 
the record.  If the records cannot be 
identified, a negative reply should be 
associated in the claims folder.

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of the chronic spine disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.  The examiner 
should advance an opinion as to:

(1) The etiology of any identified 
chronic spine disorder; and 

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
chronic spine disorder: 
i)	was initially manifested or 
originated during active service; 
ii)	is etiologically related to the in-
service complaints of low back pain; 
iii)	or is in any other way causally 
related to his periods of active 
service?



6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
issues of service connection for a chronic 
spine disorder and chronic shoulder and 
arm disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


